DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2-21 are currently pending in the present application. Claim 1 is cancelled; claims 2-14 and 16-18 are currently amended; claim 15 is original; and claims 19-21 are newly added. The amendment dated March 3, 2022 has been entered into the record. 

Allowable Subject Matter
Claims 2-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, the prior art of Kim (US 2004/0227874), of record, discloses a color filter substrate (Figures 3-5), comprising: a base substrate (40), and a plurality of filter units (42b, 42a, 42c) located on the base substrate, each of the plurality of filter units comprising a photonic crystal layer (401, 402, 403; Paragraph [0041]) configured to transmit light of one color (Figure 5 and Paragraph [0040]) and comprising a first photonic crystal sub-layer and a second photonic crystal sub-layer that are stacked in a direction perpendicular to the base substrate (Figure 5; 42b comprising 401 and 403, 42a comprising 401 and 402, and 42c comprising 402 and 403), the plurality of filter units comprise a first filter unit (42b), a second filter unit (42a), and a third filter unit (42c), the photonic crystal layer of the first filter unit is 

However, Kim and Toda fail to disclose, in light of the specification, “at an intersection of adjacent filter units, the sawtooth structure of the first side surface of each of the two first photonic crystal sub-layers is overlapped with the sawtooth structure of the second side surface of each of the two second photonic crystal sub-layers so that a stacked portion configured to reflect the light of the first color, the light of the second color, and the light of the third color so as to be served as a black matrix is provided”. The examiner further considered Ozin et al. (US 2002/0045030, hereinafter "Ozin") and Joo et al. (US 2011/0235161, hereinafter "Joo"). Ozin teaches a colloidal crystal optical filter, comprising two kinds of spheres having different diameters (Figure 23e; Paragraphs [0201]-[0203]), but fails to teach that the intersection of adjacent filter units is configured to reflect a light. Rather, the colloidal crystal optical filter of Ozin behaves as a bi-frequency selective mirror in which individual microspheres with the same diameter would reflect a light with a certain frequency (Figure 24; Paragraph [0203]). The prior art applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 4.
Dependent claims 9 and 21 are allowable by virtue of its dependence on claim 4.
Regarding claim 10, Kim discloses a color filter substrate (Figures 3-5), comprising: a base substrate (40), and a plurality of filter units (42b, 42a, 42c) located on the base substrate, each of the plurality of filter units comprising a photonic crystal layer (401, 402, 403; Paragraph [0041]) configured to transmit light of one color (Figure 5 and Paragraph [0040]) and comprising a first photonic crystal sub-layer and a second photonic crystal sub-layer that are stacked in a direction perpendicular to the base substrate (Figure 5; 42b comprising 401 and 403, 42a comprising 401 and 402, and 42c comprising 402 and 403), wherein the plurality of filter units comprise a first filter unit (42b), a second filter unit (42a), and a third filter unit (42c), the photonic crystal layer of the first filter unit is configured to transmit light of a first color (green; Paragraph [0040]), the photonic crystal layer of the second filter unit is configured to transmit light of a second color (red; Paragraph [0040]), and the photonic crystal layer of the third filter unit is configured to transmit light of a third color (blue; Paragraph [0040]); the plurality of filter units comprise a first filter unit (42b), a second filter unit (42a), and a third filter unit (42c), the photonic crystal layer of the first filter unit is configured to transmit light of a first color (green; Paragraph [0040]), the photonic crystal layer of the second filter unit is configured to transmit light of a second color (red; Paragraph [0040]), and the photonic crystal layer of the third filter unit is configured to transmit light of a third color (blue; Paragraph [0040]); the first photonic crystal sub-layer and the second photonic crystal sub-layer of the first filter unit are a photonic crystal sub-layer with a photonic band gap at a wavelength band of the light of the third color and a photonic crystal sub-layer with a photonic band gap at a wavelength band of the light of the second color, respectively; the first photonic crystal sub-layer and the second photonic crystal sub-layer of the second filter unit are a photonic crystal 
The prior art of Zhang (US 2017/0168204), discloses forming quantum dot photoluminescence layers onto photonic crystal layers corresponding to the pixels of different colors, in which the quantum dot photoluminescence layers are excited to generate the light with corresponding color, including red, green and blue (Figure 9 and Paragraphs [0064], [0076], [0092]).
However, Kim and Zhang do not disclose, in light of the specification, “a color of one selected from the group consisting of the light of the first color, the light of the second color, and the light of the third color is the same as a color of irradiation light irradiated to the color filter substrate”. The examiner further considered Parsons (US 10529290) and Thothadri (US 2019/0391448). For example, Parsons teaches a display device (Figure 4) comprising quantum dot color filters (214, 216, 220) and light source (202) that emits light with blue color (Paragraph [0045]), but fails to disclose, in the Figure 4 embodiment, the quantum dots further include a photonic crystal structure. Parsons and Thothadri and the prior art of Kim, Toda, 
Dependent claims 2-3, 5-8 and 11-13 are allowable by virtue of its dependence on claim 10.
Regarding claim 14, Kim discloses a manufacturing method of a color filter substrate (Figures 3-5), comprising: forming a first photonic crystal sub-layer and a second photonic crystal sub-layer (the lower and upper photonic crystal layers comprising 401, 402, 403 in Figure 5, i.e., 42b comprising 401 and 403, 42a comprising 401 and 402, and 42c comprising 402 and 403) on a base substrate (40), wherein the first photonic crystal sub-layer and the second photonic crystal sub-layer are arranged in a stacked manner (Figure 5) and constitute a photonic crystal layer (401, 402, 403; Paragraph [0041]) configured to transmit light of one color (Figure 5 and Paragraph [0040]), the manufacturing method further comprises forming a plurality of filter units, each of the plurality of filter units comprising the photonic crystal layer, the plurality of filter units comprising a first filter unit (42b), a second filter unit (42a), and a third filter unit (42c), the photonic crystal layer of the first filter unit is configured to transmit light of a first color (green; Paragraph [0040]), the photonic crystal layer of the second filter unit is configured to transmit light of a second color (red; Paragraph [0040]), and the photonic crystal layer of the third filter unit is configured to transmit light of a third color (blue; Paragraph [0040]); the first photonic crystal sub-layer and the second photonic crystal sub-layer of the first filter unit are a photonic crystal sub-layer with a photonic band gap at a wavelength band of the light of the third color and a photonic crystal sub-layer with a photonic band gap at a wavelength band of the light of the second color, respectively; the first photonic crystal sub-layer and the second photonic crystal sub-layer of the second filter unit are a photonic crystal sub-layer with a photonic band gap at the wavelength band of the light of the third color and a photonic crystal sub-layer with a photonic band gap at a wavelength band of the light of the first color, respectively; and the first photonic crystal sub-layer and the second photonic crystal sub-layer of the third filter unit are a photonic crystal sub-layer with the photonic band gap at the wavelength band of the light of the first color and the photonic band gap at the wavelength band of the light of the second color, respectively (see Figure 5 and Paragraphs [0042]-[0044], teaching 401, 402 and 403 in the filter units, reflects light having the blue wavelengths, the green wavelengths, and the red wavelengths, respectively), wherein two first photonic crystal sub-layers of adjacent filter units with different photonic band gaps have first side surfaces opposite to each other, each of the first side surfaces has a sawtooth structure; and two second photonic crystal sub-layers of adjacent filter units with different photonic band gaps have second side surfaces opposite to each other (see Figure 5 and Paragraph [0040], teaching photonic crystal balls formed in each filter unit, thereby each side surface inherently has a embossing or sawtooth structure).
The prior art of Toda (US 2004/0070824), of record, discloses two photonic crystal layers having different diameters and different photonic band gaps in adjacent filter units are meshed with each other through side surfaces, to align in the direction in parallel to the substrate (Figures 96 and 97B; particle layers of 2, 3 and 4 for reflecting red and green and blue light, are meshed with each other through the side surfaces; Paragraph [0157]).
However, Kim and Toda fail to disclose, in light of the specification, “at an intersection of adjacent filter units, the sawtooth structure of the first side surface of each of the two first photonic crystal sub-layers is overlapped with the sawtooth structure of the second side surface of each of the two second photonic crystal sub-layers so that a stacked portion configured to reflect the light of the first color, the light of the second color, and the light of the third color so as to be served as a black matrix is provided”. The examiner further considered Ozin and Joo. Ozin teaches a colloidal crystal optical filter, comprising two kinds of spheres having different diameters (Figure 23e; Paragraphs [0201]-[0203]), but fails to teach that the intersection of adjacent filter units is configured to reflect a light. Rather, the colloidal crystal optical filter of Ozin behaves as a bi-frequency selective mirror in which individual microspheres with the same diameter would reflect a light with a certain frequency (Figure 24; Paragraph [0203]). The prior art applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 14.
Dependent claim 15 is allowable by virtue of its dependence on claim 14.
Regarding claim 16, Kim discloses a manufacturing method of a color filter substrate (Figures 3-5), comprising: forming a first photonic crystal sub-layer and a second photonic crystal sub-layer (the lower and upper photonic crystal layers comprising 401, 402, 403 in Figure 5, i.e., 42b comprising 401 and 403, 42a comprising 401 and 402, and 42c comprising 402 and 403) on a base substrate (40), wherein the first photonic crystal sub-layer and the second photonic crystal sub-layer are arranged in a stacked manner (Figure 5) and constitute a photonic crystal layer (401, 402, 403; Paragraph [0041]) configured to transmit light of one color (Figure 5 and Paragraph [0040]).
The prior art of Li (US 2016/0170091) discloses forming a photonic crystal layer by an inkjet printing process (Paragraphs [0060]-[0071]), the inkjet printing process comprises: forming a photonic crystal dispersion liquid (Paragraph [0061]), forming a pattern of photonic crystal dispersion liquid by inkjet printing using the photonic crystal dispersion liquid (Paragraphs [0062]-[0065] teaching the particles assembled into a closely-packed and regularly-ordered structure by inkjet printing), and performing a heat treatment on the pattern of photonic crystal dispersion liquid to remove a substance to be removed to form the photonic crystal layer (Paragraph [0065] teaching the liquid medium being removed from the dispersion by spray drying and heating to assemble the particles).
However, Kim and Li do not disclose, in light of the specification, “a temperature of the heat treatment is 100-120° C., and a heating time of the heat treatment is 20-30 s”. The examiner further considered the prior art of Li, and Yamasaki (US 2010/0101637) and Fu (US 2003/0008771). For example, Li teaches a method of spraying drying where a temperature of the heat treatment is 100-250° C, and the spraying drying is conducted with the nozzle velocity from 500 to 3,000 ml per hour, but fails to teach the heating time of the heat treatment is 20-30 s. Yamasaki and Fu and the prior art of Li, Kim, Toda, Zhang and Cheong, taken along or in combination, fails to teach or disclose the combination and arrangement of elements recited in Applicant’s claim 16.
Dependent claim 17-20 are allowable by virtue of its dependence on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871